The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2014

                                       No. 04-12-00739-CR

                                  Jose Guadalupe MARTINEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2010-1132-DR
                       The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER
Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Luz Elena D. Chapa, Justice

        We grant appellant’s motion for extension of time to file his brief in response to the trial
court’s findings of fact and conclusions of law. We order the State’s responsive brief filed by
June 30, 2014.


                                              PER CURIAM



ATTESTED TO: _____________________
Keith E. Hottle
Clerk of Court